Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 23 May 2022. Claims 1 and 7-35 are pending and have been considered as follows. Claims 2-6 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claims 1, 4, 9, 19, 23-25 and 27 as set forth in the office action of 24 February 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 1, 4, 9, 19, 23-25 and 27 as set forth in the office action of 24 February 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the interpretation of the terms “power source device” and “wireless communication module” under 35 USC 112(f) and associated 35 USC 112(a) and 112(b) rejections for the term “wireless communication module” as set forth in the office action of 24 February 2022 have been considered and are NOT persuasive. Applicant has not amended the claims accordingly to avoid the interpretation and associated rejections. Please see Claim Interpretation, 35 USC 112(a) and 35 USC 112(b) below. 
Applicant’s amendments and arguments with respect to the rejection of claims 9-11, 13, 14, 17, 19, 20 and 22-35 under 35 USC 112(b) as set forth in the office action of 24 February 2022 have been considered and are NOT persuasive. Applicant has not amended the claims 9-11, 13, 17, 19, 20, 22, 23, 25-27, 39, 32 and 34 accordingly to overcome the 35 USC 112(b) rejections on the record. Please see 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-8, 12, 15, 16, 18 and 21 under 35 USC 112(b) as set forth in the office action of 24 February 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-8, 12, 15, 16, 18 and 21 under 35 USC 112(b) as set forth in the office action of 24 February 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1 and 7-35 under 35 USC 103 as set forth in the office action of 24 February 2022 have been considered and:
Regarding “the applicant asserts that Choi fails to disclose the mechanism for driving the transportable wireless pad other than the concept … both Choi and Jeong fail to suggest … the "charging driving circuit" that controls a driving mechanism to drive the charging interface to move toward the electronic device especially by a vertical axis driver and a horizontal axis driver driven by two-end driving mechanisms to move the charging interface”; Applicant’s arguments have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding “Jeong is only a background art of such field of technology but fails to give any suggestion for recognizing the position of any electronic device on a platform as claimed in the claim 1 … both Choi and Jeong fail to suggest the "positioning sensor" that can sense the location of the electronic device on the platform according to RSSI according to the claimed invention … The applicant also asserts that Choi and Jeong fail to remedy the deficiencies of Freed and Johnson especially they have no motivation to be combined for achieving the claimed invention as claimed in the amended claim 1”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Examiner points that Freed as modified by Johnson discloses the wireless charging device including a charging interface disposed on the platform (see at least Freed Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14) and Choi is used to further modify Freed as modified by Johnson to incorporate the teachings of using a positioning sensor to sense a location of the electronic device on the platform in order to move the charging interface toward the electronic device (see at least Choi Figure 1, abstract and page 2). Jeong teaches that when using a positioning sensor to sense a location of an electronic device (which is what is being disclosed by Freed as modified by Johnson and Choi already); it is useful to perform such positioning/sensing according to sensing received signal strength indication (RSSI) of wireless signals being transmitted between the electronic device and the wireless communication module (see at least Jeong [0001], [0008]-[0011] and [0146]-[0150]). It would have been obvious to modify Freed as modified by Johnson and Choi by incorporating the teachings of Jeong because they are all directed to platform devices and Freed as modified by Johnson and Choi already discloses the function of positioning (sensing a location) and Jeong teaches an advantage way of such function by performing it according to sensing RSSI.
Regarding “the claimed smart platform device is non-obvious over the references Freed, Johnson and Jeong, the applicant also asserts that none of the references give any suggestion that the smart platform device can be integrated with the door access control system, and nowhere does any reference teach the door access control system, as connected with the one or more smart platform devices, that includes a doorbell device allowing the server system to notify the smart platform device in order to notify a user and then wait for the user's command”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to previously rejected claim 32 as set forth in the office action of 24 February 2022 where Examiner uses Freed as modified by Johnson, Jeong, Arimoto and Cao which disclose/ teach/ suggest the limitations being argued by the Applicant. It would have been obvious to combine Freed, Johnson, Jeong, Arimoto and Cao because they are all directed to platform devices and Cao teaches a great new utility for such platform devices and since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Johnson teaches the concept of using a server system between platform devices and other devices/systems; Cao teaches the concept of the door access control system connected to a doorbell device; therefore, one of ordinary skill in the art would have found it obvious to modify Freed as modified by Johnson, Jeong and Arimoto further by Cao in order to get to the limitations of claim 18 to get the maximized utility and efficiency out of platform devices.
Regarding “in addition to failing to prove obviousness of the claim 25 over the references Freed, Jonhson, Jeong and in view of Arimoto, the applicant also asserts that the references fail to teach that the smart platform devices can be controlled by the server system, the server system can collect data generated by the smart platform devices”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to Johnson which teaches the smart platform devices can be controlled by the server system, the server system can collect data generated by the smart platform devices (see at least Figure 8, Col.2 lines 30-60; Col.3 lines 25-32; Col.6 lines 16-35; Col.14 lines 45-50; Col.16 lines 9-19 and Col.20 line20-Col.21 line 16). Modification/Combination of Freed, Johnson, Jeong and Arimoto is obvious since they are all directed to platform devices and each modification adds an improvement to the overall system.
Regarding “the applicant also asserts that the references fail to teach … the server system performs a machine learning algorithm to learn user behaviors from the data collected from the plurality of smart platform devices. Accordingly, in other words, Freed, Jonhson, Jeong and Arimoto, even taken alone or in combination of, fail to teach that the server system that can perform a machine learning algorithm to learn the user behaviors based on the data provided by the smart platform devices ”; Applicant’s arguments have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities:  “wherein the door access control system includes: a doorbell device” appears to be a typographical error based on Examiner’s understanding from the specification and should be “wherein the door access control system is connected to a doorbell device”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power source device used to supply …” in claims 1-17; “power source device configured to supply …” in claims 25-35; “wireless communication module used/configured to … interconnect … and performs …” in claims 1-17 and “wireless communication module […] configured to …”  in claims 18-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification does not describe a corresponding structure as performing the claimed function, and equivalents thereof of “wireless communication module […] used/configured to …”. See 35 USC 112(a) and 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely repeats the terms “wireless communication module […] configured/used to …” of claims 1, 7, 17, 18, 25 and 26 without any direction between what specific devices are used for/as these systems and how they are capable of their functions. Claims 8-16, 19-24 and 27-35 are rejected as being dependent upon a rejected claim. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-17, 19, 20 and 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “a circuit system further including”. It is unclear, to the Examiner, what the circuit system previously included for it to further include in this limitation. Examiner suggests amending “a circuit system further including” to “a circuit system including”.

Claims 9, 19 and 27 recite the limitation “the electric power of the user device”. There is insufficient antecedent basis for such limitation (“the electric power …”) in the claims.

Claim 10 recites the limitation “the user”. There is insufficient antecedent basis for such limitation in the claim.

Claim 11 is indefinite because of the recited limitation “wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module”. Claim 1 previously recites “the wireless communication module … performs a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning”. It is unclear, to the Examiner, whether “a function of positioning” is in any way connected/related to the interior positioning of claim 1 or not. 

Claims 13, 22 and 30 are indefinite because of the recited limitations “an image sensor electrically connected to the control circuit and used/configured to obtain images of the space to perform recording and image recognition”. The limitations of claims 13, 22 and 30 make it appear as if it is the image sensor which performs recording and image recognition. It is unclear, to the Examiner, how an image sensor is capable of recording and image recognition as based on the specification (e.g. page 11), it is the smart platform device that is able to perform recording, image recognition, etc. after the image sensor captures/obtains images.

Claim 15 is indefinite because of the recited limitation “the command for controlling the smart platform device”. There is insufficient antecedent basis for such limitation (the command) in the claim. Based on Examiner’s understanding the command for controlling the smart platform device is referring to the command generated by the user device which is not recited in claim 1 which claim 15 depends on.

Claim 17 is indefinite because of the recited limitation “wherein the wireless communication module is configured to wirelessly interconnect to a server system disposed in the space or a cloud”. Claim 1 previously recites “a wireless communication module … configured to wirelessly interconnect to an external device”. As such, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the wireless communication module is further configured to wirelessly interconnect to a server system disposed in the space or a cloud” or “wherein the wireless communication module is configured to wirelessly interconnect to the external device” (if the server system is the same as the external device) or whether the limitations of claim 17 are supposed to replace the limitations in claim 1.

Claim 20 is indefinite because of the recited limitation “wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module”. Claim 18 previously recites “the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning”. It is unclear, to the Examiner, whether “a function of positioning” is in any way connected/related to the interior positioning of claim 18 or not. 

Claim 22 is indefinite because of the recited limitation “the sensor”. Claim 21 previously recites “one or more sensors”. It unclear, to the Examiner, whether Applicant is referring to the same limitation of claim 21 or a specific sensor of the one or more sensors (if a specific one, then the sensor lacks sufficient antecedent basis). Examiner suggests amending “the sensor incudes …” in claim 22 to instead recite “the one or more sensors include”. 

Claim 23 recites the limitation “the charging interface”. There is insufficient antecedent basis for such limitation in the claim.

Claim 25 is indefinite because of the recited limitation “a temperature control box” in the last limitation. It is unclear, to the Examiner, whether Applicant is referring to the same temperature control box previously recited in line 21 of claim 25 or not.

Claim 26 is indefinite because of the recited limitation “wherein the wireless communication module is configured to wirelessly interconnect to a user device to receive a command generated by the user device”. Claim 25 previously recite “a wireless communication module … configured to wirelessly interconnect to the server system”. As such, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the wireless communication module is further configured to wirelessly interconnect to a user device to receive a command generated by the user device” or whether the limitations of claim 26 are supposed to replace the limitations in claim 25.

Claim 29 is indefinite because of the recited limitation “wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module”. Claim 25 previously recites “the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning”. It is unclear, to the Examiner, whether “a function of positioning” is in any way connected/related to the interior positioning of claim 25 or not. 

Claim 32 is indefinite because of the recited limitation “the server system notifies a smart platform device to allow the smart platform device to notify the user”. It is unclear, to the Examiner, whether Applicant is referring to the same smart platform device previously recited by “a smart platform device” in claim 32.

Claim 34 recites the limitation “the wireless charging device”. There is insufficient antecedent basis for such limitation in the claim.

Claims 7, 8, 12, 14, 16, 24, 28, 31, 33 and 35 are rejected as being dependent upon a rejected claim. 
Appropriate action is required.

Claim limitations “wireless communication module […] configured/used to …” in claims 1-35 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely just states “wireless communication module […] configured/used to …” without any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Choi (KR20130143148A), in yet further view of Ken (EP3032687A1) and in yet further view of Jeong (WO2020141640A1).
Regarding claim 1, Freed discloses a smart platform device (see at least abstract), comprising: a main body (see at least Figure 2b and Figure 5) including: a driving system used to drive the smart platform device to move in a space (see at least lines 29-34 of Col.2 and lines 10-38 of Col.13); a platform being a plane for placement of an object (see at least Figure 5 and line 65 of Col.13-line 8 of Col.14); and a power source device, which is a wireless charging device occupying a wireless charging zone constituting a charging interface on the platform of the main body, used to supply electric power to an electronic device (see at least Figure 2b, Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13 and lines 8-28 of Col.14); and a circuit system further including: a control circuit used to control the smart platform device operating in the space, the control circuit being electrically connected to a driving circuit of the driving system, and the driving circuit controlling a driving unit to drive the smart platform device to move in the space (see at least Figures 1, 4; lines 19-22 and lines 29-34 of Col.2; lines 51-54 of Col.5 and lines 10-38 of Col.13); a wireless communication module, which is electrically connected to the control circuit, used to wirelessly interconnect to an external device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12); a power management circuit electrically connected to the control circuit, and including a circuit connected to an alternating-current power source and a circuit connected to a power storage device (see at least Figure 1, lines 43-45 of Col.2 and lines 18-40 of Col.6); a charging circuit electrically connected to the power management circuit, and used to provide the electric power supplied by the power source device (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13) wherein the wireless charging device includes a charging interface disposed on the platform, the circuit system includes a charging driving circuit electrically connected to the control circuit (see at least Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14).
Freed does not explicitly disclose the main body including one or more closed or open storage spaces. However, such matter is suggested by Johnson (see at least Figure 6, lines16-22 and lines 55-67 of Col.17). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches the main body including one or more closed or open storage spaces since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.
Freed as modified by Johnson fails to disclose wherein the charging driving circuit controls a driving mechanism to drive the charging interface to move toward the electronic device according to a command generated by the control circuit; and a positioning sensor electrically connected to the control circuit, wherein the positioning sensor is used to sense a location of the electronic device on the platform, and the control circuit generates a location signal being provided to the charging driving circuit for driving the charging interface to move toward the electronic device. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Choi which teaches wherein the charging driving circuit controls a driving mechanism to drive the charging interface to move toward the electronic device according to a command generated by the control circuit; and a positioning sensor electrically connected to the control circuit, wherein the positioning sensor is used to sense a location of the electronic device on the platform, and the control circuit generates a location signal being provided to the charging driving circuit for driving the charging interface to move toward the electronic device since they are all directed to charging interfaces for charging electronic devices and incorporation of the teachings of Choi would increase efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.
Freed as modified by Johnson and Choi does not explicitly disclose drive the charging interface to move by a vertical axis driver and a horizontal axis driver driven byReply to Office Action of February 24, 2022 two-end driving mechanisms to move toward the electronic device. However, such matter is suggested by Ken (see at least Figure 9, [0022], [0036], [0040], [0044], [0063], [0068]-[0070] and [0099]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson and Choi to incorporate the teachings of Ken which teaches drive the charging interface to move by a vertical axis driver and a horizontal axis driver driven byReply to Office Action of February 24, 2022 two-end driving mechanisms to move toward the electronic device since they are all directed to charging devices for electronic devices and incorporation of the teachings of Ken would increase accuracy by applying a useful method of movement toward the electronic device on a platform in order to increase the overall reliability of the system.
Freed as modified by Johnson, Choi and Ken does not explicitly disclose wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning; and sense a location of the electronic device on the platform according to sensing received signal strength indication (RSSI) of the wireless signals being transmitted between the electronic device and the wireless communication module. However, such matter is suggested by Jeong (see at least [0001], [0008]-[0011], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Choi and Ken to incorporate the teachings of Jeong which teaches wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning; and sense a location of the electronic device on the platform according to sensing received signal strength indication (RSSI) of the wireless signals being transmitted between the electronic device and the wireless communication module since they are all directed to platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by performing an accurate interior positioning and thereby increase safety and reliability of the overall system; further Freed as modified by Johnson, Choi and Ken already discloses the function of positioning (sensing a location) and Jeong teaches an advantage way of such function by performing it according to sensing RSSI.

Regarding claim 7, Freed as modified by Johnson, Choi, Ken and Jeong discloses wherein the wireless communication module is further used to wirelessly interconnect to a user device to receive another command generated by the user device (see at least Freed Figure 4, lines 57-66 of Col. 8; line 63 of Col.8-line 4 of Col.9 and lines 29-52 of Col.12).

Regarding claim 8, Freed fails to disclose wherein an application program is executed by the user device to interconnect to the smart platform device for wireless communication therebetween, and to generate the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein an application program is executed by the user device to interconnect to the smart platform device for wireless communication therebetween, and to generate the command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility. 

Regarding claim 9, Freed discloses wherein the smart platform device obtains electric power data of the user device, and wherein, when the electric power of the user device is lower than a threshold, the control circuit actively controls the driving system to drive the smart platform device to move to the user device, such that the power source device charges the user device (see at least Figure 1, Figure 2b, Figure 4 and Figure 5; lines 19-34 of Col.2; lines 2-4 of Col.3; lines 18-24 of Col.4; lines 51-54 of Col.5 and lines 10-54 of Col.13).
Freed does not explicitly disclose obtaining electric power data from the application program. However, such matter is suggested by Johnson (see at least lines 46-52 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches obtaining electric power data from the application program since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 10, Freed fails to disclose wherein the application program executed by the user device converts a text command, a handwritten command or a voice command inputted by the user into the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 35-56 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein the application program executed by the user device converts a text command, a handwritten command or a voice command inputted by the user into the command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility. 

Regarding claim 11, Freed as modified by Johnson, Choi and Ken fails to disclose wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Choi and Ken to incorporate the teachings of Jeong which teaches wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module since they are all directed to platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by obtaining an accurate relative direction and position and thereby increase safety and reliability of the overall system.

Regarding claim 12, Freed as modified by Johnson, Choi, Ken and Jeong discloses wherein the circuit system of the smart platform device further includes one or more sensors (see at least Freed lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Regarding claim 13, Freed as modified by Johnson, Choi, Ken and Jeong discloses wherein the one or more sensors include an image sensor electrically connected to the control circuit and used to obtain images of the space to perform recording and image recognition (see at least Freed Figure 4, lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Regarding claim 15, Freed as modified by Johnson, Choi, Ken and Jeong discloses wherein the circuit system of the smart platform device further includes a speaker configured to generate a 108P001934US26voice message for communicating with a user; a microphone configured to receive a voice that is interpreted by the control circuit to be the command for controlling the smart platform device (see at least Freed lines 38-43 of Col.8; line 6 of Col.8-line 4 of Col.9; lines 64-67 of Col.12 and lines 5-9 of Col.13).

Regarding claim 17, Freed fails to disclose wherein the wireless communication module is configured to wirelessly interconnect to a server system disposed in the space or a cloud. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein the wireless communication module is configured to wirelessly interconnect to a server system disposed in the space or a cloud since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system. 


 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Choi (KR20130143148A), in yet further view of Ken (EP3032687A1) in yet further view of Jeong (WO2020141640A1) and in yet further view of Park (US20210064035A1).
Regarding claim 14, Freed as modified by Johnson, Choi, Ken and Jeong fails to disclose wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving. However, such matter is suggested by Park (see at least abstract, [0070] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Choi, Ken and Jeong to incorporate the teachings of Park which teaches wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving since they are all directed to platform devices and incorporation of the teachings of Park would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Choi (KR20130143148A), in yet further view of Ken (EP3032687A1) in further view of Jeong (WO2020141640A1) and in yet further view of Arimoto (JP2003334390A).
Regarding claim 16, Freed as modified by Johnson, Choi, Ken and Jeong fails to wherein the main body of the smart platform device further includes a temperature control box built-in with a thermoelectric cooling chip, and a cooling zone or a heating zone of the temperature control box is realized by a temperature control circuit of the circuit system switching a current direction of the temperature control box. However, such matter is suggested by Arimoto (see at least [0009]-[0011], [0034]-[0036], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Choi, Ken and Jeong to incorporate the teachings of Arimoto which teaches wherein the main body of the smart platform device further includes a temperature control box built-in with a thermoelectric cooling chip, and a cooling zone or a heating zone of the temperature control box is realized by a temperature control circuit of the circuit system switching a current direction of the temperature control box since they are all directed to platform devices and incorporation of the teachings of Arimoto would increase utility and efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Jeong (WO2020141640A1) ) in further view of Arimoto (JP2003334390A) in yet further view of Johnson (US9711985B1) and in yet further view of Cao (CN105446162A).
Regarding claim 18, Freed discloses a smart system (see at least Figure 4 and abstract), comprising: one or more smart platform devices, each of which has a circuit system including: a control circuit configured to control an operation of the smart platform device, the control circuit being electrically connected to a driving circuit of a driving system of the smart platform device, and the driving circuit controlling a driving unit to drive the smart platform device to move in a space (see at least Figures 1, 4; lines 19-22 and lines 29-34 of Col.2; lines 51-54 of Col.5 and lines 10-38 of Col.13); a wireless communication module electrically connected to the control circuit, and configured to wirelessly interconnect to a user device to receive a command generated by the user device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12); a power management circuit electrically connected to the control circuit, and including a circuit connected to an alternating-current power source and a circuit connected to a power storage device (see at least Figure 1, lines 43-45 of Col.2 and lines 18-40 of Col.6); 108P001934US27a charging circuit electrically connected to the power management circuit (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13), a power source device being disposed on a platform of the smart platform device (see at least Freed Figure 2b, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14), the charging circuit supplying electric power to an electronic device by the power source device (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); a speaker electrically connected to the control circuit, and configured to generate a voice message for communicating with a user; a microphone configured to receive a voice, another command for controlling the smart platform device being generated by interpreting the voice by the control circuit (see at least Freed lines 38-43 of Col.8; line 6 of Col.8-line 4 of Col.9; lines 64-67 of Col.12 and lines 5-9 of Col.13).
Freed fails to disclose the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Jeong which teaches the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning since they are all both to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by performing an accurate interior positioning and thereby increase safety and reliability of the overall system.
Freed as modified by Jeong fails to disclose a temperature control circuit configured to switch a current direction of a thermoelectric cooling chip of a temperature control box in the smart platform device to realize a cooling zone or a heating zone. However, such matter is suggested by Arimoto (see at least [0009]-[0011], [0034]-[0036], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Arimoto which teaches a temperature control circuit configured to switch a current direction of a thermoelectric cooling chip of a temperature control box in the smart platform device to realize a cooling zone or a heating zone since they are all directed to platform devices and incorporation of the teachings of Arimoto would increase utility and efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Freed as modified by Jeong and Arimoto fails to disclose the one or more smart platform devices connecting to an external system via the server system, when a signal is received by the server system, the server system notifies one of the smart platform devices for notifying the user. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2, lines 19-24 of Col.5 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified as modified by Jeong and Arimoto to incorporate the teachings of Johnson which teaches the one or more smart platform devices connecting to an external system via the server system, when a signal is received by the server system, the server system notifies one of the smart platform devices for notifying the user since they are all directed to smart platform devices and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system. 
Freed as modified by Jeong, Arimoto and Johnson fails to disclose wherein the smart system comprises a door access control system, which connects with the one or more smart platform devices, wherein the door access control system includes a doorbell device, wherein the doorbell device generates a signal provided to one of the smart platform devices and notifies the smart platform device for notifying the user; afterwards, the smart platform device waits for an access control command generated by the user device manipulated by the user. However, such matter is suggested by Cao (see at least [0111] and [0115]-[0117]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong and Arimoto and Johnson to incorporate the teachings of Cao which teaches wherein the smart system comprises a door access control system, which connects with the one or more smart platform devices, wherein the door access control system includes a doorbell device, wherein the doorbell device generates a signal provided to one of the smart platform devices and notifies the smart platform device for notifying the user; afterwards, the smart platform device waits for an access control command generated by the user device manipulated by the user since they are all directed to platform devices and incorporation of the teachings of Cao would ensure increased utility and security of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Given Freed as modified by Jeong, Arimoto, Johnson, and Cao, it would have been obvious to one of ordinary skill in the art that the smart platform device does not have to be directly connected to the door access control system and that the smart platform device could be connected to the door access control system (as the external system) by the server system so that when a signal generated by the doorbell device is received by the server system, the server system notifies a smart platform device for  notifying the user in order to increase reliability and efficiency of the overall system.

Regarding claim 19, Freed as modified by Jeong and Arimoto discloses the smart platform device obtains electric power data of the user device, and wherein, when the electric power of the user device lower than a threshold is determined, the control circuit controls the driving system to drive the smart platform device to move to where the user device is located to charge the user device by the power source device (see at least Freed Figure 1, Figure 2b, Figure 4 and Figure 5; lines 19-34 of Col.2; lines 2-4 of Col.3; lines 18-24 of Col.4; lines 51-54 of Col.5 and lines 10-54 of Col.13).
Freed as modified by Jeong and Arimoto does not explicitly disclose wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device, obtaining the electric power data by the application program. However, such matter is suggested by Johnson (see at least lines 46-52 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong and Arimoto to incorporate the teachings of Johnson which teaches wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device, obtaining the electric power data by the application program since they are all directed to platform devices and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 20, Freed fails to disclose wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module of the circuit system. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Jeong which teaches wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module of the circuit system since they are both directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by obtaining an accurate relative direction and position and thereby increase safety and reliability of the overall system.

Regarding claim 21, Freed as modified by Jeong, Arimoto, Johnson and Cao discloses wherein the circuit system of the smart platform device further includes one or more sensors (see at least Freed Figure 4, lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Regarding claim 22, Freed as modified by Jeong, Arimoto, Johnson and Cao discloses wherein the sensor includes an image sensor electrically connected to the control circuit, and configured to obtain images of the space to perform recording and image recognition (see at least Freed Figure 4, lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22). 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Jeong (WO2020141640A1) ) in further view of Arimoto (JP2003334390A) in yet further view of Johnson (US9711985B1) in yet further view of Cao (CN105446162A) and in yet further view of Choi (KR20130143148A).
Regarding claim 23, Freed as modified by Jeong, Arimoto, Johnson and Cao discloses wherein the circuit system further includes a charging driving circuit electrically connected to the control circuit (see at least Freed Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14)
Freed as modified by Jeong, Arimoto, Johnson and Cao fails to disclose the charging driving circuit controls a driving mechanism to drive the charging interface to move toward the electronic device according to the command generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong, Arimoto, Johnson and Cao to incorporate the teachings of Choi which teaches the charging driving circuit controls a driving mechanism to drive the charging interface to move toward the electronic device according to the command generated by the control circuit since they are all directed to platform devices and incorporation of the teachings of Choi would increase efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Regarding claim 24, Freed as modified by Jeong, Arimoto, Johnson and Cao fails to disclose wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong, Arimoto, Johnson and Cao to incorporate the teachings of Choi which teaches wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit since they are all directed to platform devices and incorporation of the teachings of Choi would increase accuracy, efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) ) in yet further view of Arimoto (JP2003334390A) and in yet further view of Beran (US20190102684A1).
Regarding claim 25, Freed discloses a smart system (see at least abstract), comprising: wherein the smart platform device includes: a main body (see at least Figure 2b and Figure 5) including : a driving system configured to drive the smart platform device to move in a space (see at least lines 29-34 of Col.2 and lines 10-38 of Col.13); a platform being a plane for placement of an object (see at least Figure 5 and line 65 of Col.13-line 8 of Col.14); 108P001934US29a power source device configured to supply electric power to an electronic device (see at least Figure 2b, Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); and a circuit system including: a control circuit configured to control the smart platform device operating in the space, the control circuit being electrically connected to a driving circuit of the driving system, and the driving circuit controlling a driving unit to drive the smart platform device to move in the space (see at least Figures 1, 4; lines 19-22 and lines 29-34 of Col.2; lines 51-54 of Col.5 and lines 10-38 of Col.13); a wireless communication module electrically connected to the control circuit, and configured to wirelessly interconnect to the server system (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12); a power management circuit electrically connected to the control circuit, and including a circuit connected to an alternating- current power source and a circuit connected to a power storage device (see at least Figure 1, lines 43-45 of Col.2 and lines 18-40 of Col.6); a charging circuit electrically connected to the power management circuit, and configured to provide the electric power supplied by the power source device (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); one or more sensors electrically connected to the control circuit (see at least Figure 4,  lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22); a speaker electrically connected to the control circuit, and configured to generate a voice message for communicating with the user; 108P001934US30a microphone electrically connected to the control circuit, and configured to receive a voice, a command for controlling the smart platform device being generated by interpreting the voice by the control circuit (see at least Freed lines 38-43 of Col.8; line 6 of Col.8-line 4 of Col.9; lines 64-67 of Col.12 and lines 5-9 of Col.13). 
Freed fails to disclose a server system disposed in a local area network or a cloud; and a plurality of smart platform devices interconnected to the server system by means of communication, and controlled by the server system according to a plurality of control commands generated by the server system after being interconnected to the server system; wherein the server system is configured to conduct user management when a user logs on the server system and also logs on one of the plurality of smart platform devices that are controlled by the server system, and the server system collects data generated by the plurality of smart platform devices; wherein each of the plurality of smart platform devices includes: the main body including one or more closed or open storage spaces. However, such matter is suggested by Johnson (see at least Figure 1, Figure 6, Figure 8, lines 30-60 of Col.2, lines 22-42 of Col.3, lines 25-32 of Col.5, line 64 of Col.5-line 35 of Col.6, lines 45-50 of Col.14, lines 9-19 of Col.16, lines16-22 and lines 55-67 of Col.17 and line 66 of Col.20-line 16 of Col.21). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches a server system disposed in a local area network or a cloud; and a plurality of smart platform devices interconnected to the server system by means of communication, and controlled by the server system according to a plurality of control commands generated by the server system after being interconnected to the server system; wherein the server system is configured to conduct user management when a user logs on the server system and also logs on one of the plurality of smart platform devices that are controlled by the server system, and the server system collects data generated by the plurality of smart platform devices; wherein each of the plurality of smart platform devices includes: the main body including one or more closed or open storage spaces since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system.
Freed as modified by Johnson fails to disclose the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Jeong which teaches the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning since they are all directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by performing an accurate interior positioning and thereby increase safety and reliability of the overall system.
Freed as modified by Johnson and Jeong fails to disclose a temperature control box built-in with a thermoelectric cooling chip and a temperature control circuit electrically connected to the control circuit configured to switch a current direction of a temperature control box to realize a cooling zone or a heating zone. However, such matter is suggested by Arimoto (see at least [0009]-[0011], [0034]-[0036], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson and Jeong to incorporate the teachings of Arimoto which teaches a temperature control box built-in with a thermoelectric cooling chip and a temperature control circuit electrically connected to the control circuit configured to switch a current direction of a temperature control box to realize a cooling zone or a heating zone since they are all directed to platform devices and incorporation of the teachings of Arimoto would increase utility and efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Freed as modified Johnson, Jeong and Arimoto fails to disclose the server system performing a machine learning algorithm to learn user behaviors from the data collected from the plurality of smart platform devices. However, such matter is suggested by Beran (see at least Figure 1a, [0036], [0040]-[0045], [0060], [0120], [0124] and [0161]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified Johnson, Jeong and Arimoto to incorporate the teachings of Beran which teaches the server system performing a machine learning algorithm to learn user behaviors from the data collected from the plurality of smart platform devices since they are all directed to use of platform devices and incorporation of the teachings of Beran would ensure increased accuracy, utility and reliability of the overall system.

Regarding claim 26, Freed discloses wherein the wireless communication module is configured to wirelessly interconnect to a user device to receive another command generated by the user device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12).
Freed fails to disclose wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 35-56 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 27, Freed discloses wherein the smart platform device obtains electric power data of the user device, and when the electric power of the user device being lower than a threshold is determined, the control circuit controls the driving system to drive the smart platform device to move to where the user device is located to charge the user device by the power source device (see at least Figure 1, Figure 2b, Figure 4 and Figure 5; lines 19-34 of Col.2; lines 2-4 of Col.3; lines 18-24 of Col.4; lines 51-54 of Col.5 and lines 10-54 of Col.13).
Freed does not explicitly disclose obtaining the electric power data by the application program. However, such matter is suggested by Johnson (see at least lines 46-52 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches obtaining electric power data by the application program since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 28, Freed fails to disclose wherein the application program executed by the user device converts a text command, hand written command or voice command inputted by the user into the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 35-56 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein the application program executed by the user device converts a text command, hand written command or voice command inputted by the user into the command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 29, Freed as modified by Johnson fails to disclose wherein the smart platform device obtains a relative direction and a relative distance between the user device and the 108P001934US31smart platform device by performing a function of positioning of the wireless communication module of the circuit system. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Jeong which teaches wherein the smart platform device obtains a relative direction and a relative distance between the user device and the 108P001934US31smart platform device by performing a function of positioning of the wireless communication module of the circuit system since they are all directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by obtaining an accurate relative direction and position and thereby increase safety and reliability of the overall system.

Regarding claim 30, Freed as modified by Johnson, Jeong, Arimoto  and Beran discloses wherein the one or more sensors include an image sensor electrically connected to the control circuit and configured to obtain images of the space to perform recording and image recognition (see at least Freed lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) ) in yet further view of Arimoto (JP2003334390A) in yet further view of Beran (US20190102684A1) and in yet further view of Park (US20210064035A1).
Regarding claim 31, Freed as modified by Johnson, Jeong, Arimoto and Beran fails to disclose wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving. However, such matter is suggested by Park (see at least abstract, [0070] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong, Arimoto and Beran to incorporate the teachings of Park which teaches wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving since they are all directed to platform devices and incorporation of the teachings of Park would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) in yet further view of Arimoto (JP2003334390A) in yet further view of Beran (US20190102684A1) and in yet further view of Cao (CN105446162A).
Regarding claim 32, Freed fails to disclose the smart platform device is connected to an external system by the server system, when a signal is received by the server system, the server system notifies a smart platform device to allow the smart platform device to assist the user. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2, lines 19-24 of Col.5 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches the smart platform device is connected to an external system by the server system, when a signal is received by the server system, the server system notifies a smart platform device to allow the smart platform device to assist the user since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system.
Freed as modified by Johnson, Jeong, Arimoto and Beran fails to disclose wherein the smart system further includes an access control system, the smart platform device is connected to the access control system, the access control system is connected to a doorbell device, when a signal generated by the doorbell device is received, the smart platform device notifies the user, and the smart platform device await an access control command from the user. However, such matter is suggested by Cao (see at least [0111] and [0115]-[0117]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong, Arimoto and Beran to incorporate the teachings of Cao which teaches wherein the smart system further includes an access control system, the smart platform device is connected to the access control system, the access control system is connected to a doorbell device, when a signal generated by the doorbell device is received, the smart platform device notifies the user, and the smart platform device await an access control command from the user since they are all directed to platform devices and incorporation of the teachings of Cao would ensure increased utility and security of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Given Freed as modified by Johnson, Jeong, Arimoto, Beran and Cao, it would have been obvious to one of ordinary skill in the art that the smart platform device does not have to be directly connected to the access control system and that the smart platform device could be connected to the access control system (as the external system) by the server system so that when a signal generated by the doorbell device is received by the server system, the server system notifies a smart platform device to allow the smart platform device to notify the user in order to increase reliability and efficiency of the overall system.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) ) in yet further view of Arimoto (JP2003334390A) in yet further view of Beran (US20190102684A1) and in yet further view of Chiang (US20180370041A1).
Regarding claim 33, Freed fails to disclose the smart platform device is connected to an external system by the server system. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2, lines 19-24 of Col.5 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches the smart platform device is connected to an external system by the server system since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system.
Freed as modified by Johnson, Jeong, Arimoto and Beran fails to disclose wherein the smart system further includes a video/audio playing system, the smart platform device is connected to the video/audio playing system, the video/audio playing system includes an amplifier, a speaker system, a video/audio source, such that the smart platform device operates the video/audio playing system according to a user command. However, such matter is suggested by Chiang (see at least Figure 2, [0017], [0023] and [0025]). Chiang does not explicitly mention an amplifier; however, a video/audio playing system including an amplifier is very well known and obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong, Arimoto and Beran to incorporate the teachings of Chiang which teaches wherein the smart system further includes a video/audio playing system, the smart platform device is connected to the video/audio playing system, the video/audio playing system includes an amplifier, a speaker system, a video/audio source, such that the smart platform device operates the video/audio playing system according to a user command since they are all directed to platform devices and incorporation of the teachings of Chiang would ensure increased user comfort and utility of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Given Freed as modified by Johnson, Jeong, Arimoto, Beran and Chiang, it would have been obvious to one of ordinary skill in the art that the smart platform device does not have to be directly connected to the video/audio playing system and that the smart platform device could be connected to the video/audio playing system (as the external system) by the server system in order to increase reliability and efficiency of the overall system.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) in yet further view of Arimoto (JP2003334390A) in yet further view of Beran (US20190102684A1) and in yet further view of Choi (KR20130143148A).
Regarding claim 34, Freed as modified by Johnson, Jeong, Arimoto, Beran discloses wherein the wireless charging device includes a charging interface disposed on the platform, the circuit system includes a charging driving circuit electrically connected to the control circuit (see at least Freed Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14)
Freed as modified by Johnson, Jeong, Arimoto, Beran fails to disclose the charging driving circuit controls a driving mechanism to 108P001934US32drive the charging interface to move toward the electronic device according to the command generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong, Arimoto, Beran to incorporate the teachings of Choi which teaches the charging driving circuit controls a driving mechanism to drive the charging interface to move toward the electronic device according to the command generated by the control circuit since they are all directed to platform devices and incorporation of the teachings of Choi would increase efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Regarding claim 35, Freed as modified by Johnson, Jeong, Arimoto, Beran fails to disclose wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong, Arimoto, Beran to incorporate the teachings of Choi which teaches wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit since they are all directed to charging interfaces for charging electronic devices and incorporation of the teachings of Choi would increase accuracy, efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M./           Examiner, Art Unit 3667
/RACHID BENDIDI/ Primary Examiner, Art Unit 3667